DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beccue (Pub 2015/0180455).
As to claim 1, Beccue teaches a interleaved ring oscillator comprising (fig 2 and fig 3):
a first ring oscillator having (11a), in a first stage (12a), a first inverter that is gated by a first high- side switch and a first low-side switch (fig 3 shows an inverter stage with a high switch (54) and a low switch (52), paragraphs 54 and 55);
a second ring oscillator (11b) having, in the first stage (16a), a second inverter that is gated by a second high-side switch and a second low-side switch (fig 3 shows an inverter stage with a high switch (54) and a low switch (52), paragraphs 54 and 55); and
wherein the first ring oscillator generates a first phase clock signal, and the second ring oscillator generates a second phase clock signal that is out of phase with the first phase clock signal (paragraph 24 and 33).


Claim(s) 1, 9-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schober et al (Pub 2018/0019757, further referred to as Schober)
As to claim 1, Schober teaches a interleaved ring oscillator comprising (fig 1B and fig 2):
a first ring oscillator having (r1), in a first stage (1A1), a first inverter that is gated by a first high- side switch (101) and a first low-side switch (102);
a second ring oscillator (r2) having, in the first stage (1B1), a second inverter that is gated by a second high-side switch (101) and a second low-side switch (102)(inverters are identical configuration)
wherein the first ring oscillator generates a first phase clock signal, and the second ring oscillator generates a second phase clock signal that is out of phase with the first phase clock signal (paragraph 23).
As to claim 9, Schober teaches an interleaved ring oscillator (Fig 1B, 2) comprising:
a first ring oscillator (r1) having n stages (1A1-1AN); and
a second ring oscillator (r2) having m stages (1B1-1B3) wherein each stage includes a nth first gated inverter in the first ring oscillator (1A1) and a nth second gated inverter in the second ring (1B1) oscillator such that output from the nth first gated inverter enables the nth second gated inverter (paragraph 26), and output from the nth second gated inverter enables the nth first gated inverter (paragraph 26).
As to claim 10, Schober teaches wherein the nth first gated inverter is gated by an nth first high-side switch (101) and an nth first low-side switch (102) and the nth second gated inverter is gated by an nth second high-side switch (101) and an nth second low-side switch (102)(paragraph 35, inverters are the same structure).
As to claim 11, Schober teaches n is an odd number (shows 3 inverters).
As to claim 13, Schober teaches a ring oscillator (Fig 1B, 2) comprising:
a first ring oscillator (r1) and a second ring oscillator (r2), wherein the first ring oscillator and the second ring oscillator are coupled such that the output of the first ring oscillator is an input to the second ring oscillator (output stage are connected to each other) and the second ring oscillator is an input to the first ring oscillator,
wherein the first ring oscillator and the second ring oscillator each include one or more stages (1A1-1AN) (1B1-1B3), wherein each stage includes a nth first gated inverter in the first ring oscillator (1A1) and a nth second gated inverter in the second ring (1B1) oscillator such that output from the nth first gated inverter enables the nth second gated inverter (paragraph 26), and output from the nth second gated inverter enables the nth first gated inverter (paragraph 26).
As to claim 14, Schober teaches wherein the first ring oscillator and second ring oscillator are current starved oscillators (paragraph 35).
As to claim 15, Schober teaches wherein the nth first gated inverter is gated by an nth first high-side switch (101) and an nth first low-side switch (102).
As to claim 16, Schober teaches where the nth second gated inverter is gated by an nth second high-side switch (101) and an nth second low-side switch (102)(paragraph 35, inverters are the same structure).
As to claim 17, Schober teaches the first ring oscillator generates a first phase clock signal (fvcoa0), and the second ring oscillator generates a second phase clock signal (fvcob0) that is out of phase with the first phase clock signal (paragraph 23).
As to claim 18 Schober teaches wherein output from the first ring oscillator and second ring oscillator have a same frequency (paragraph 23).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schober.
As to claim 3, Schober teaches a interleaved ring oscillator comprising (fig 1B and fig 2):
a first ring oscillator having (r1), in a first stage (1A1), a first inverter that is gated by a first high- side switch (101) and a first low-side switch (102);
a second ring oscillator (r2) having, in the first stage (1B1), a second inverter that is gated by a second high-side switch (101) and a second low-side switch (102)(inverters are identical configuration)
wherein the first ring oscillator generates a first phase clock signal, and the second ring oscillator generates a second phase clock signal that is out of phase with the first phase clock signal (paragraph 23).
Schober does not teach using controlled multiplexors for the output.
As would have been recognized by a person of ordinary skill in the art, controlled multiplexors to select an output signal of ring oscillators is merely intended use, to use the ring oscillator taught in Schober with circuitry to select a phase output generated from Schober.  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to use multiplexor selection circuitry with the ring oscillator of Schober as doing so would be a mere matter of intended use, to use the ring oscillator of Schober with known switching/selection circuitry.
As to claim 4, Schober teaches using a user selected number of inverters (Ian and Ibn).  It would be obvious to a person of ordinary skill in the art to have the first and second clock phase be 160 degrees out of phase as it would be a mere matter of design choice to choosing the number of inverter stage of the ring oscillator of Schober (paragraphs 37-40).  
As to claim 19, Schober teaches a ring oscillator (Fig 1B, 2) comprising:
a first ring oscillator (r1) and a second ring oscillator (r2), wherein the first ring oscillator and the second ring oscillator are coupled such that the output of the first ring oscillator is an input to the second ring oscillator (output stage are connected to each other) and the second ring oscillator is an input to the first ring oscillator,
wherein the first ring oscillator and the second ring oscillator each include one or more stages (1A1-1AN) (1B1-1B3), wherein each stage includes a nth first gated inverter in the first ring oscillator (1A1) and a nth second gated inverter in the second ring (1B1) oscillator such that output from the nth first gated inverter enables the nth second gated inverter (paragraph 26), and output from the nth second gated inverter enables the nth first gated inverter (paragraph 26).
Schober doesn’t not explicitly teach the phase difference.
As would have been recognized by a person of ordinary skill in the art choosing a 18 degree out of phase difference as it would be a mere matter of design choice to choosing the number of inverter stage of the ring oscillator of Schober (paragraphs 37-40).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the ring oscillator of Schober as doing so would be a mere matter of design choice to choosing the number of user desired inverters.
As to claim 20, Schober teach a ring oscillator outputting a plurality of clock phases (paragraph 40).  It would be obvious to a person of ordinary skill in the art to use the ring oscillator with a multiplexor as doing so would be a mere matter of intended use, to apply the ring oscillator to different circuitry.

Allowable Subject Matter
Claims 2, 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest the first output of the first inverter enables the second high side switch, and a second output of the second inverter enables the first high switch and first low side switch as is recited in claims 2, 4-8; and the selection of the phase difference (90/n) taught in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chatwin (Pub 2017/0040941) teaches a ring oscillator with injection locking.  Kim (Patent 7683726) teaches an interleaved VCO with delay cells receiving signals from the other ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849